Citation Nr: 1229418	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety disorder and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to August 1966, including in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefit sought on appeal.  

A videoconference Board hearing was held at the RO in June 2009 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.

In August 2009, the Board denied the claim of entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, for additional development to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In July 2010, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims ( Veterans Court).  In a February 2011 Order, the Veterans Court granted the Appellee's Motion for Remand, vacated the Board's July 2010 decision, and remanded the matter to the Board for readjudication.

The Board notes that the Veteran's representative filed a February 2012 Brief in support of claims of entitlement to service connection for throat cancer and a skin condition, each to include as secondary to herbicide exposure.  These claims are not in appellate status, however.  In fact, these claims were denied most recently by the RO in a July 2007 rating decision.  The Veteran filed an untimely Notice of Disagreement in May 2009 with respect to the July 2007 rating decision and was informed of this fact in June 2009 correspondence sent to him by the RO.  To the extent that the February 2012 Brief serves as a request to reopen the previously denied claims of entitlement to service connection for throat cancer and a skin condition, each to include as secondary to herbicide exposure, the Board does not have jurisdiction over these claims as they have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Thus, the issues of whether new and material evidence has been received to reopen claims of service connection for throat cancer and for a skin condition, each to include as secondary to herbicide exposure, are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The probative evidence shows that the Veteran's acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, was not incurred in or aggravated by service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103(c)(2), 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In letters issued in April 2004 and August 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant that he should submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  In addition, the Veteran was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Additional notice of the five elements of a service-connection claim was provided in August 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds that VA met its duty to notify the appellant of his rights and responsibilities under the VCAA with respect to this claim. 

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. 112.  Here, the April 2004 letter was issued to the appellant and his service representative prior to the November 2004 rating decision which denied the benefit sought on appeal; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  Dingess, 19 Vet. App. at 473.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield, 444 F.3d 1328. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The AVLJ asked specific questions aimed at identifying the Veteran's in-service stressors which serve as the basis for his claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder.  The Veteran also volunteered testimony as to the issue in dispute in the present claim, his in-service experience guarding an ammunition dump, which caused or contributed to his acquired psychiatric disability.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A.                    § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran was afforded a VA examination in October 2009 which addressed the contended causal relationship between an acquired psychiatric disability other than PTSD and active service.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case.  See 38 C.F.R. § 3.159(c)(4).  Thus, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

The Veteran contends that his current acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, is related to active service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.
 
The Veteran's DD Form 214 shows that he received the Vietnam Service Medal, Vietnam Campaign Medal, the National Defense Service Medal, and one Overseas Service Bar.  He served in Vietnam from August 1965 to August 1966.  His military occupational specialty (MOS) was stevedore or supply handler and he was assigned to the 119th Transportation Company. 

The Veteran's service treatment records (STRs) do not show any treatment for or diagnosis of a psychiatric disorder in service.  His November 1963 service entrance and August 1966 separation examinations show normal psychiatric findings, and he denied trouble sleeping and depression/excessive worry on the questionnaires accompanying both examinations. 

Outpatient VA treatment records show that in February 2003 he underwent a mental health screening evaluation at which he reported problems staying asleep due to nightmares and flashbacks of gun fire and bombing.  He was referred for further evaluation to "rule out PTSD." 

At a VA outpatient psychiatric evaluation in March 2004 he related an experience which occurred about 6 months after he arrived in Vietnam.  He stated that he was loaned out to another company for two months where he had to drive a truck during the day and guard the field at night.  He would fall asleep sometimes, and would wake up when he heard mortars.  He was fired upon and was scared and could not see much.  "I'd go where I heard the noise, shoot at anything."  He said sometimes he hit something, but the next day never found anyone.  Anxiety disorder, not otherwise specified, was diagnosed. 

In an outpatient VA psychotherapy session in October 2008, the Veteran reported that in Vietnam he was stationed on guard at an ammunition dump which the enemy tried to blow up regularly, including with ground attacks.  He stated he was "by himself but there was a perimeter of American troops further out."  He again reported being awakened by nightmares of Vietnam, startling easy, and getting angry when he spoke about Vietnam.  The assessment included diagnoses of dysthymia vs. mood disorder due to alcohol problems, PTSD, and alcohol dependence. 

On October 2009 VA examination, the Veteran denied experiencing any psychological or emotional problems before he entered the military.  His primary duty in service was that of stevedore, unloading ships; he reported that he also drove trucks and stood guard duty.  He stated that he was in a combat zone in Vietnam from 1965 to 1966, for a total of 14 months, during which time he fired his weapon at the enemy and was fired upon about twice a week.  He gave a history of pulling guard duty at a fuel dump 24 hours a day for 2 to 3 months at a time at Tua Hoa.  He said he was alone for the entire time except when someone came to fuel their vehicle, and that he was afraid because he never knew what would happen.  He was unable to sleep and noted that the 55 gallon drums would "pop all night" because of temperature changes, which sounded like gunfire.  He felt that his life was in danger and was intensely afraid.  The examiner diagnosed anxiety disorder, not otherwise specified, with PTSD features, dysthymic disorder secondary to anxiety disorder, not otherwise specified, and alcohol dependence.  The examiner stated that the Veteran's anxiety disorder was due to his military experience of being stationed alone at the fuel dump, and that all of his symptoms were attributable to this identified military stressor and, therefore, the anxiety disorder was related to his military service.  The examiner noted that the Veteran's symptoms of depression were attributable to a separate diagnosis of dysthymic disorder, which was secondary to his anxiety disorder, and therefore related to his military service. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder.  The Board notes that, on the basis of the evidence, specifically the STRs, a psychiatric disability was not shown affirmatively to have been present during service.  Therefore, service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  Moreover, as the evidence shows that a psychiatric disability first was diagnosed in 2003, more than 35 years after the Veteran's service separation, service connection on the basis of chronicity and continuity under 38 C.F.R. § 3.303(b) also is not established.  The Board notes in this regard that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board next observes that service connection based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d) still is possible.  Here, the evidence shows that the Veteran has a diagnosed psychiatric disability of anxiety disorder, not otherwise specified, as well as dysthymic disorder secondary to anxiety disorder, not otherwise specified.  What remains to be shown is a causal relationship between the diagnosed disabilities and the Veteran's military service in order to establish service connection. 

In various written statements of record, including those rendered at the time of his June 2009 Board hearing, the Veteran reported being totally isolated at a fuel dump with no radio or other contact with the outside world for a month or more while he stood guard day and night, having contact with other military personnel only during the day when fuel was delivered or picked up, having occasional contact when supplies were delivered, and standing guard duty at an ammunition dump by himself with a perimeter of American troops nearby.  He also has described the fuel dump variously as an ammunition dump and a fuel dump, and having been located at Tua Hoa, Chu Lai, and To Thy, Vietnam.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also may consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board cannot conceive of a scenario where one service member guarded an ammunition or fuel dump, which came under fire, totally alone.  The Board also cannot conceive of a scenario where one service member was on duty, even during wartime combat, 24 hours each day, without sleep or relief, for the extended period of the time that the Veteran has alleged he was on such duty.  The Veteran has described both driving a truck all day and guarding the ammunition dump all night as well as being at the ammunition dump to guard it for 24 hours a day.  The Veteran also has described both being alone all of the time and coming into contact with other service members for the transfer of supplies, either occasionally or daily. 

Thus, while the Veteran is competent to testify as to what happened to him during service, the Board finds that his inconsistent lay statements as to his in-service experience of being stationed alone at an ammunition or fuel dump are not credible.  Significantly, it is this in-service experience to which the October 2009 VA examiner specifically attributed the Veteran's anxiety disorder.  In order words, it appears that the October 2009 VA examiner related the Veteran's anxiety disorder to active service on the basis of his inconsistent and ultimately inherently incredible statements regarding his in-service duties.  As the Board finds the Veteran's statements as to his in-service experience being stationed alone at an ammunition or fuel dump to be inherently incredible, they are of no probative value in the present appeal. 

The Veterans Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veterans Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Inasmuch as the VA examiner's October 2009 opinion relating the Veteran's anxiety disorder to active service turns on the Veteran's reported in-service history, which the Board has found to be inherently incredible, the Board also finds that the October 2009 opinion is of no probative value in determining whether the Veteran's acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, is related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, is related to active service.  Thus, the Board finds that service connection for an acquired psychiatric disability other PTSD, to include anxiety disorder and dysthymic disorder, is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and dysthymic disorder, is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


